Citation Nr: 1820675	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  15-45 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether vacatur is warranted for the December 2017 Board of Veterans' Appeals decision that denied entitlement to service connection for gastrointestinal cancer.

2. Entitlement to service connection for gastrointestinal cancer.


REPRESENTATION

 Veteran represented by: Stacey Penn Clark, Attorney at Law


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1980 to April 1987.  

This matter is before the Board of Veteran's Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his December 2015 VA Form 9 Substantive Appeal the Veteran requested a Board video conference hearing. However, in October 2016 correspondence he withdrew his request for a hearing. As such the Board finds this request for a hearing is withdrawn.

The Board issued a decision in December 2017 denying entitlement to service connection for gastrointestinal cancer. For the reasons discussed below, the Board is vacating its December 2017 decision, and readjudicating the December 2017 decision herein.  

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. In December 2017, the Board issued a decision denying entitlement to service connection for gastrointestinal cancer. 

2. The Veteran's representative submitted additional relevant evidence in December 2017 and such was not considered by the Board in its December 2017 decision. 

3. Gastrointestinal cancer was not manifest during service or within one year of separation and is not attributable to service. 


CONCLUSIONS OF LAW

1. The criteria for vacating the Board decision issued in December 2017 that denied entitlement to service connection for gastrointestinal cancer have been met. 38 U.S.C. § 7104 (a) (2012); 38 C.F.R. § 20.904 (2017).

2. Gastrointestinal cancer was not incurred in, or aggravated by service, and may not be presumed to have been incurred therein. 38 U.S.C. §§ 1110, 1137, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence. 38 U.S.C. § 7104 (a); 38 C.F.R. § 20.904 (2017).

The Board is vacating the December 2017 decision, as on numerous occasions correspondence, including a copy of the December 2017 decision, was sent to the wrong representative.  The Veteran's valid representative who has been the representative of record since October 2016, submitted additional relevant medical evidence in December 2017, after issuance of the Board decision, having not received prior correspondence of record. Such evidence was not reviewed and addressed within the Board's December 2017 adjudication. Thus, in light of the numerous occasions correspondence was sent to the incorrect representative, and because the newly associated evidence was not reviewed and addressed in the December 2017 decision, the Board finds its December 2017 decision that denied entitlement to service connection for gastrointestinal cancer is vacated. 

II. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

The Board notes that neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

III. Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service. 38 U.S.C. §§ 1110, 1131. To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service. 38 C.F.R. § 3.303(d). Service connection for chronic disease may be granted if manifest to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 CFR 3.303 (b). In this case chronic diseases include malignant tumors. Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.

Additionally, Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, or who served between April 1, 1968 and August 31, 1971 in certain units operating near the Demilitarized Zone (DMZ) in Korea, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure. 38 U.S.C. § 1116; 38 C.F.R. § 3.307. However, exposure to herbicides is not presumed as the Veteran did not serve during the applicable period and location. Further, there is no evidence the Veteran was exposed to herbicides. 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service. 38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309(e). 

The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease. 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.309(e), 3.313, 3.318.  VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 68 Fed. Reg. 27630 -7641 (2003).  

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

The Veteran is not asserting that his claimed disability resulted from him engaging in combat with the enemy. Therefore, the combat provisions of 38 U.S.C. § 1154 (b) (2012) are not applicable. 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA. In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


IV. Analysis

The Veteran contends he is entitled to service connection for gastrointestinal cancer as a result of in-service exposure to hazardous materials. The Veteran was a material storage and handling specialist in-service. He contends while stationed in Korea in 1981 he was exposed to hazardous materials including herbicides, mustard gas, DDT, and radioactive material while repackaging hazardous waste and removing contaminated dirt. The Veteran is competent to describe his ongoing symptoms and in-service duties. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran has a diagnosis of gastrointestinal carcinoma.  The Veteran contends his exposure to hazardous materials in-service resulted in his ongoing gastrointestinal carcinoma. 

The Veteran's service treatment records (STRs) have been associated with the claims file.  The records are silent for any reported symptoms or treatment for gastrointestinal distress or any acute indications attributed to hazardous material handling.  The report of medical examination at separation noted a normal clinical evaluation. See March 16, 1987 report of medical examination. In a report of medical history at separation the Veteran reported overall he was in good health and denied gall bladder trouble, stomach or intestinal trouble, frequent indigestion, and a tumor, growth, cyst or cancer. See March 16, 1987 report of medical history. 

The Veteran's personnel records have also been associated with the claims file. The Veteran's DD 214 notes his Military Occupational Specialty (MOS) was a material storage and handling specialist and that he completed a four week special training course. The Veteran received the Army Commendation Medal for service in Korea and work with the chemical detail where he worked on the successful repacking of 900 drums of hazardous materials and contaminated dirt for retrograde disposal.  See October 1981 Army Commendation Medal. This evidence strongly suggests that the Veteran received specialized training for these duties and that they were performed in a proper manner with appropriate personal protective equipment when required.  The Veteran has not otherwise described the specific nature, frequency, and severity of the exposure to specific chemicals and how the gastrointestinal system was affected.  

A February 2013 VA Request for Information found that there was no records of the Veteran's exposure to herbicides. See February 20, 2013 VA Request for Information. A November 2013 Defense Personnel Records Information Retrieval System (DPRIS) response noted that research at the US Army Center for Military History (CMH) verified that the 19th Support Group was located in Yongsan, Korea approximately 26 miles from the zone. However, a review of available historical information noted they were unable to document that Army personnel repackaged 55 gallon drums of contaminated dirt and hazardous materials of Agent Orange, mustard gas, and radiation materials. See November 12, 2013 DPIRS response.  Further, while the Veteran contends he was exposed to ionizing radiation, the evidence does not show that he meets the definition of a radiation exposed Veteran. Service treatment and personnel records are absent indications that the Veteran was exposed to ionizing radiation in-service, and there is no Record of Occupational Exposure to Ionizing Radiation (DD Form 1141). As such the Board finds there is no evidence of ionizing radiation in-service and the presumptions under 38 C.F.R. § 3.311 are not for application. 

The issue is whether the Veteran's current gastrointestinal cancer is related to service. Turning to the medical evidence, the Veteran was afforded a VA examination in September 2013. The examiner noted that it was less likely than not that the Veteran's gastrointestinal cancer was incurred in or caused by the claimed in-service injury, event or illness. See September 2013 VA examination. The examiner noted in 2007 the Veteran was found to have a hyper acidic condition with severe erosive esophagitis and multiple duodenal ulcers and was diagnosed with Zollinger-Ellison Syndrome (ZES) with a pancreatic neuroendocrine tumor. Based on a review of the medical literature the examiner noted that ZES is caused by gastrinoma (a gastrin secreting tumor) and the cause of gastrinoma is unknown. The medical literature notes that ZES may occur sporadically or as part of an autosomal dominant familial syndrome called multiple endocrine neoplasia type I (MEN 1). The examiner noted a review of the medical literature is silent for hazardous material exposure being the cause of a gastrinoma. The Board finds this opinion is entitled to probative weight, as the examiner's opinion was based on a thorough medical examination, review of the medical literature and the claims file. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). As such, the Board finds the examination and opinion is of high probative value.

VA and private treatment records have been associated with the claims file. Private treatment records note ongoing treatment for the Veteran's metastatic gastrinoma and pancreatic neuroendocrine tumor. A November 2015 letter from the Veteran's treating VA physician noted the Veteran reported his duties in-service included repacking 55 gallon drums of hazardous waste and materials and chemicals for disposal, and handling of contaminated dirt with Agent Orange, DDT, mustard gas and radiation. The physician noted that the Veteran was diagnosed with a pancreatic neuroendocrine tumor at a young age of 48. He continues to undergo treatment for his stage IV metastatic pancreatic neuroendocrine tumor. See November 20, 2015 treatment letter. 

In addition, a May 2017 private opinion from the Veteran's treating physician has been associated with the claims file. The Veteran's treating physician noted the Veteran has a diagnosis of metastatic gastrinoma and has been under active treatment including chemotherapy since 2007. See May 2017 private opinion. The Veteran's physician noted that it is more likely than not that his exposure to chemicals of Agent Orange and DDT in-service caused his current cancer, as the Veteran does not have a history of exposure to tobacco or other toxins. The Board finds this opinion is entitled to less probative weight, as the private physician failed to provide a thorough rationale for the opinion. The private physician did not elaborate on the conclusions reached, and there is no evidence the private physician reviewed the Veteran's claims file or service treatment records, including prior opinions provided.  

After consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against finding that entitlement to service connection for a gastrointestinal cancer is warranted. The Board notes the Veteran is competent to testify as to his observations and his statements are credible. However, the Veteran's testimony must be weighed against the other evidence of record. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran's statements as to whether his gastrointestinal carcinoma is related to in-service exposure to hazardous materials are outweighed by the other evidence of record. The Board finds that the medical evidence, particularly the September 2013 VA examination, is more probative and credible than the lay and additional medical opinions of record. 

While the Veteran has reported that his current gastrointestinal carcinoma is a result of exposure to hazardous materials in-service the Board finds that the VA examination and opinion which is based on the examiner's medical expertise and well-reasoned rationale are more probative. The September 2013 VA examination was based on the examiner's medical expertise, a review of the medical literature and provided a well-reasoned rationale and as a result is entitled to significant probative weight. The September 2013 VA examiner found that it was less likely than not that the Veteran's gastrointestinal cancer was incurred in or caused by the claimed in-service injury, event or illness. See September 2013 VA examination. The examiner noted in 2007 the Veteran was found to have a hyper acidic condition with severe erosive esophagitis and multiple duodenal ulcers and was diagnosed with Zollinger-Ellison Syndrome (ZES) with a pancreatic neuroendocrine tumor. Based on a review of the medical literature the examiner noted that ZES is caused by gastrinoma (a gastrin secreting tumor) and the cause of gastrinoma is unknown. The medical literature notes that ZES may occur sporadically or as part of an autosomal dominant familial syndrome called multiple endocrine neoplasia type I (MEN 1). A review of the medical literature is silent for hazardous material being the cause of a gastrinoma. Further, the Board notes at separation from service the Veteran's clinical examination in March 1987 was normal. This normal finding is inconsistent with ongoing manifestations of pathology. The Board finds the Veteran's statements and the May 2017 private opinion are outweighed by the VA examiner's opinion as this credible probative opinion is entitled to significant weight and weights against the claim. The Board finds the September 2013 VA opinion is more detailed and offers insight into the causes of gastrinoma, and that such is not associated with hazardous material exposure, and is entitled to significant weight.  As such service connection is not warranted. 

The Board notes the May 2017 private opinion but finds this is entitled to less probative weight as the private physician failed to provide a through rationale for the conclusion that the Veteran's exposure to hazardous materials in-service resulted in his current cancer, only noting he has no exposure to tobacco or other toxins. VA and private treatment records associated with the claims file are absent indications of a relationship between the Veteran's gastrointestinal cancer and in-service exposure to hazardous materials. While the Veteran has reported that his current symptoms are a result of exposure to hazardous materials in-service the Board finds these statements are outweighed by the more credible and probative medical evidence of record. As such, service connection is not warranted

Additionally the Board has considered whether service connection is warranted on a presumptive basis as a chronic disease. 38 C.F.R. §§ 3.303, 3.307, 3.309. The Veteran has a diagnosis gastrointestinal carcinoma and is therefore eligible for presumptive service connection. Gastrointestinal cancer was not "noted" during service or within one year of separation. See Walker, 708 F.3d 1331.  The Veteran's STRs reflect no complaints, finding, or diagnosis with respect to his stomach or associated symptoms. The Board accepts the Veteran's statements of record that he was exposed to hazardous materials in-service and this resulted in his current gastrointestinal cancer. However, at separation from service the Veteran's clinical examination in September 1972 was normal. This normal finding is inconsistent with ongoing manifestations of pathology. Treatment records are absent complaints until 2007, 20 years after separation from service.  As such the Board finds the Veteran's gastrointestinal cancer did not manifest within the one year period after service and service connection is not warranted on a presumptive basis. In addition, in weighing the evidence of record the Board finds the competent and credible evidence of record is against finding continuity of symptomatology. As a result, service connection based on continuity of symptomology is not warranted. 

Although the Veteran has established a current disability the preponderance of the evidence weights against finding that the Veteran's gastrointestinal carcinoma is related to his active service to include exposure to hazardous materials and as such service connection is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.


ORDER

The December 2017 Board decision denying entitlement to service connection for gastrointestinal caner is vacated.

Entitlement to service connection for gastrointestinal cancer is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


